Citation Nr: 1756646	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  11-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a referral for an extraschedular evaluation for hemorrhagic and ovarian cyst, status post abdominal total hysterectomy, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from August 1979 to August 1982.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Board considered and denied the Veteran's appeal in a March 2014 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 order, the Court granted a Joint Motion for Partial Remand (JMPR I) to vacate the Board's decision and remand the case for readjudication in accordance with the JMPR.

In a December 2014 decision, the Board again denied the Veteran's appeal.  In a July 2015 order, the Court granted a July 2015 Joint Motion for Partial Remand (JMPR II) to vacate the Board's decision that the criteria for an evaluation greater than 50 percent on an extraschedular basis for Appellant's service-connected hemorrhagic and ovarian cyst, status post abdominal total hysterectomy, had not been met.  The Court remanded the case for readjudication in accordance with JMPR II.  In a May 2016 decision, the Board remanded the matter for further development.  The appeal has returned to the Board for appellate consideration.  While undergoing development service connection for an acquired psychiatric disorder was granted.  That satisfied the appeal as to that issue and it is no longer before the Board.


FINDING OF FACT

The Veteran's hemorrhagic and ovarian cyst, status post abdominal total hysterectomy does not result in marked interference with employment in excess of that contemplated by the rating schedule, frequent periods of hospitalization, or other evidence showing that the Veteran presents an exceptional or unusual disability picture, which would render impractical the application of the regular schedular standards.
CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent on an extraschedular basis for hemorrhagic and ovarian cyst, status post abdominal total hysterectomy have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, Diagnostic Code 7617 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

VA regulations allow for an extraschedular disability rating for exceptional cases where schedular evaluations are found to be inadequate.  38 C.F.R. § 3.321(b)(1) (2017); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The Veteran essentially argues that an extraschedular rating is warranted because her service-connected hemorrhagic and ovarian cyst, status post abdominal total hysterectomy disability includes symptomatology not contemplated by the rating criteria.  Under Diagnostic Code 7617, a 100 percent evaluation is assigned for three months after the complete removal of the uterus and both ovaries.  A 50 percent evaluation is assigned thereafter.  38 C.F.R. § 4.116, Diagnostic Code 7617.  The Veteran is rated at 50 percent disabling effective March 2004.  The Veteran was granted entitlement to special monthly compensation under 38 U.S.C. 1114, subsection (k) and 38 CFR 3.350(a) on account of anatomical loss of a creative organ from November 2003. The Veteran specifically argues that her hot flashes, mood swings, irritability, night sweats, and her abdominal scar are not contemplated within Diagnostic Code 7617. 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether a claimant's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not warranted.  If, however, the claimant's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service (now the Under Secretary for Benefits or the Director, Compensation Service) to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

Affording the benefit of the doubt to the Veteran, the Board finds that the specific symptomatology discussed by the Veteran at her March 2010 VA gynecological examination which include, hot flashes, night sweats, abdominal scarring, and her inability to take hormonal treatment due to potential risk factors are not contemplated under Diagnostic Code 7617 (symptoms of mood swings and irritability previously claimed are associated with the Veteran's now-service-connected psychiatric disorder).  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Diagnostic Code 7617 only contemplates the removal of the Veteran's uterus and both ovaries, and does not contemplate the residuals of that procedure.  These symptoms presented by the Veteran are not contemplated under Diagnostic Code 7617, and thus satisfies the first Thun criterion.

However, extraschedular referral is not warranted because the Board finds that the second Thun criterion is not satisfied.  The Veteran's hemorrhagic and ovarian cyst, status post abdominal total hysterectomy does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321 (b)(1).  The Veteran has not been hospitalized for her hemorrhagic and ovarian cyst, status post abdominal total hysterectomy since the time of the original procedure in November 2003. 

Regarding employment, the Board recognizes that it is not necessary for the Veteran's hemorrhagic and ovarian cyst, status post abdominal total hysterectomy to result in unemployability to warrant extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, the Veteran's hemorrhagic and ovarian cyst, status post abdominal total hysterectomy has not been shown to result in any more than mild effects on her employability, nor has it been shown to interfere with her ability to work.  The lay and medical evidence fails to show that the Veteran's hysterectomy in November 2003 impacted her ability to work.  The Veteran was unemployed prior to the procedure, and has not stated with any specificity how her hemorrhagic and ovarian cyst, status post abdominal total hysterectomy disability impacts her ability to work.  In the Veteran's May 2011 claim for TDIU she stated that she is totally disabled and that she receives Social Security disability.  The Veteran referenced her bilateral shoulder disability and her mental health issues without mention of her hemorrhagic and ovarian cyst, status post abdominal total hysterectomy disability. 

The record is devoid of the Veteran, or any medical professional attributing her hemorrhagic and ovarian cyst, status post abdominal total hysterectomy disability with marked interference with her ability to work.  Furthermore, the Veteran showed that she worked seasonally at a tree nursery in 2006 and 2007.  The Veteran's hemorrhagic and ovarian cyst, status post abdominal total hysterectomy disability, fails to fulfill step two of Thun; thus, referral for extraschedular consideration is not warranted.

As a final note, the Board also has considered whether the Veteran is entitled to an extraschedular evaluation based upon the combined effects of multiple service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, the Veteran has not asserted, and the evidence of record does not indicate, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). 


ORDER

Entitlement to a referral for an extraschedular evaluation for hemorrhagic and ovarian cyst, status post abdominal total hysterectomy is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


